SUMMARY ORDER
Plaintiff-Appellant Regina Lewis appeals from a judgment of the district court dismissing her complaint against defendants-appellees. We presume the parties’ familiarity with the facts, procedural history, and scope of the issues presented on appeal.
We affirm for substantially the reasons given by the district court. To the extent that Lewis intended to raise a claim under 42 U.S.C. § 1983, she waived that claim by not briefing it on appeal. See LoSacco v. City of Middletown, 71 F.3d 88, 92-93 (2d Cir.1995). We have carefully considered all of Lewis’s remaining arguments and find them to be without merit because none of them he within the jurisdiction of this court. The judgment of the district court is therefore AFFIRMED.1

. Because we affirm the district court, we also deny Lewis’s motion for a judicial sub*90poena.